
	
		I
		112th CONGRESS
		1st Session
		H. R. 1432
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. Schweikert (for
			 himself and Mr. Paul) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require formal rulemaking procedures for rules related
		  to health care reform.
	
	
		1.Short titleThis Act may be cited as the
			 Creating Sunshine, Participation, and
			 Accountability for our Nation Act.
		2.Formal rulemaking
			 requirement
			(a)In
			 generalAny rule issued under
			 a health care reform law shall be made on the record after opportunity for an
			 agency hearing.
			(b)Hearing
			 requirementsThe agency hearing referred to in subsection (a)
			 shall be—
				(1)open to the
			 public, including to radio and television coverage; and
				(2)presided over by
			 an officer confirmed by the Senate.
				(c)DefinitionIn
			 this Act, the term health care reform law means—
				(1)the Patient
			 Protection and Affordable Care Act (Public Law 111–148) and the amendments made
			 by that Act; and
				(2)title I or
			 subtitle B of title II of the Health Care and Education Reconciliation Act of
			 2010 (Public Law 111–152) and the amendments made by that Act.
				
